Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 11-20 are withdrawn.
Claim 1 was amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to non-elected invention II without traverse.  Accordingly, claims 11-20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(Currently Amended) An apparatus for addressing urinary incontinence, the apparatus comprising: 
a base layer; 
an upper layer coupled to the base layer [wherein an outer edge of the upper layer and an outer edge of the base layer are co-linear], wherein at least two adjacent outer edges of the upper layer are aligned with at least two adjacent outer edges of the base layer, the upper layer comprising a lip portion that is configured to overlap an outer periphery of a replaceable absorbent pad and thereby removably retain the replaceable absorbent pad in a stable position between the lip portion and the base layer, the 

Claims 11-20.  (Cancelled).

Authorization for this examiner’s amendment was given in an interview with ALEXIS NELSON on 7/2/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Sherrod as modified by Palen teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein at least two adjacent outer edges of the upper layer are aligned with at least two adjacent outer edges of the base layer”. Palen is relied upon to teach the top layer comprising an opening and replaceable waterproof absorbent cover, Foxman is relied upon to teach a layered barrier member, Colby is relied upon to teach hook and loop fasteners, and Norstrem is relied upon to teach fabric sheet material where the teaching references do not remedy the deficiencies of Sherrod. Claim 1 is therefore allowable. Claims 2-10 require all of the limitations of the base claim and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/2/2021